Citation Nr: 0729575	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
a June 2001 rating decision assigning an initial rating of 10 
percent for a sliding hiatal hernia with gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1974 to February 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that a timely substantive 
appeal was not filed with respect to a June 2001 rating 
decision assigning an initial rating of 10 percent for a 
sliding hiatal hernia with GERD.


FINDINGS OF FACT

1.  By letter dated July 19, 2001, the veteran was notified 
of the grant of service connection for a sliding hiatal 
hernia with GERD and the assignment of a 10 percent 
disability rating, effective July 22, 1999.  

2.  On June 25, 2003, the RO mailed a Statement of the Case 
to the veteran addressing the issue of entitlement to an 
initial rating in excess of 10 percent for a hiatal hernia 
with GERD.  

3.  Following the mailing of the Statement of the Case in 
June 2003, a Substantive Appeal was not received from the 
veteran or his representative prior to September 26, 2003.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received with 
respect to the June 2001 rating decision assigning an initial 
rating of 10 percent for a sliding hiatal hernia with GERD.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302, 20.303, 20.305, 20.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (in this case, 
the RO) mails the Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case and the date of the mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b) (2007) see also 38 C.F.R. 
§ 3.160 (d).  Absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time," which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).   If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

The record discloses that in a rating decision dated June 19, 
2001, the originating agency granted service connection and 
assigned a 10 percent disability rating for the veteran's 
sliding hiatal hernia with GERD, effective July 22, 1999.  
The veteran was informed of this action by letter dated July 
19, 2001.  His Notice of Disagreement with this decision was 
also received in July 2001.  

Thereafter, a Statement of the Case was mailed to the veteran 
on June 25, 2003.  At that time, he was informed that that he 
would have to submit a formal appeal to continue his appeal 
and was furnished with a VA Form 9, Appeal to Board of 
Veterans' Appeals.  The first correspondence of any type 
submitted by the appellant or his representative subsequent 
to the June 2003 Statement of the Case is the Form 9 received 
by the RO on September 26, 2003.  The veteran claims that he 
submitted the Form 9 to the West Virginia Division of 
Veterans Affairs (WVDVA) in August 2003, and the Board notes 
that the Form 9 appears to have been signed and dated by the 
veteran on August 15, 2003.  The record contains a December 
2003 letter from WVDVA stating that the veteran submitted his 
Form 9 to them in August 2003, but as they were not the 
veteran's accredited representative, the Form 9 was mailed to 
the veteran's representative, the Disabled American Veterans 
(DVA), in Huntington, West Virginia.  The Board notes that 
when the RO received the veteran's Form 9 on September 26, 
2003, it was accompanied by a letter from the DVA dated 
September 25, 2003, stating that the veteran wished to 
continue his appeal.

While the evidence establishes that the veteran submitted his 
Form 9 in August 2003 to the WVDVA, this organization was not 
his accredited representative, and the Form 9 was not 
received by VA until September 26, 2003, well after the time 
limit for its submission.  Moreover, no request for an 
extension of the time limit for submitting a substantive 
appeal was submitted prior to the expiration of the time 
limit.  


ORDER

The Board having determined that a timely substantive appeal 
was not filed with respect to a June 2001 rating decision 
assigning an initial rating of 10 percent for a sliding 
hiatal hernia with GERD, the appeal is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


